DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No.11,266,650. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are identical to the patent claims before the subject matter that made them allowable was added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 14, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al PN 2003/0187575 in view of Ling et al PN 2012/0151244.
In regards to claims 2, 19, 20: King et al teaches a system for managing a time reference, comprising: a real-time clock (RTC Para [0035]), wherein the real-time clock stores an RTC time (“course time” para [0035]); an interface configured to receive a GPS time (“GPS system time” Para [0040]) and acellular time (“clock in the cellular network” Para [0035]); and a processor Identified as 126 in specification 121 nn drawings) configured to: indicate to start a time-speed adjustment loop (GPS Event); determine a true time based at least in part on the GPS time (para [0040]) or the cellular time (“clock in the cellular network” Para [0035]); determine an error (error in the course time) between the true time (GPS time or Cellular time) and the RTC time (course time); determine an RTC speed calibration adjustment (240, 250, 260) based at least in part on the error; and adjust the real-time clock (course time) speed based at least in part on the RTC speed calibration adjustment (calibrate the RTC). King et al teaches calibrating the RTC based on the GPS clock or the cellular network clock as opposed to based on the GPS clock and the cellular network clock. Ling et al teaches calibrating a clock (timebase) based on multiple clocks (timebases abstract). Ling et al also states one of the timebases may be a GNSS global navigation satellite system but does not state one of the others includes a cellular timebase. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to base the calibration on multiple timebases because this would have allowed for handling temperature dependencies for each of the timebases.
In regards to claim 14: King et al teaches the GPS event, that causes the calibration, is periodic.
In regards to claim 16: King et al calculates the delta from the RTC and the GPS clock then feeds this value back to adjust the RTC clock.
In regards to claim 18: King et al does not expressly teach a timestamp but does expressly teach identifying the time of week. Official notice is taken that time stamps are common for keeping logs etc...
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al PN 2003/0187575 in view of Ling et al PN 2012/0151244 as applied to claim 2 above, and further in view of Tanaka PN 2009/0016170.
In regards to claim 3: King et al teaches calibrating the RTC to the GPS clock but does not expressly state the RTC is initialized to the GPS in response to a battery/power on. Tanaka expressly teaches (Para [0049]) “current time clocked by the RTC circuit is initialized because the main battery 12a which is the only power supply source was removed once, the communication apparatus 1 acquires the accurate current time from the base station 4 or the GPS broadcasting station 5 by immediately activating the communication protocol 19a by the clock unit 19 and set the time in the RTC circuit again when the main battery 12a is connected”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to set the RTC to the GPS clock when the battery is connected/on because this would have provided an initial time value.
Claim(s) 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al PN 2003/0187575 in view of Ling et al PN 2012/0151244 as applied to claim 2 above, and further in view of Lin PN 2016/0224054.
In regards to claims 4-5: King et al and Ling et al both teach a processor/CPU but doesn’t expressly teach these CPUs have their own internal time. Lin teaches plural CPUs with their own internal RTCs that are calibrated to an external RTC. Lin does not state the calibration occurs at powerup. Official notice is taken that calibrating systems/loading initial values at powerup/boot is ubiquitous. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to load the RTC data on powerup because this is when that data is normally loaded.
In regards to claims 6-7: King et al sets the RTC to the GPS time. Lin sets the CPU RTC to the external RTC.
In regards to claims 8-9: King et al teaches setting the time based on a threshold (230) where if the error is more than the threshold setting by the GPS (from figure 9) and if less than the threshold setting by the cellular network. Ling et al teaches using a weighted average of the timebases (Para [0048]).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al PN 2003/0187575 in view of Ling et al PN 2012/0151244 as applied to claim 2 above, and further in view of Lin Minamoto PN 2019/0238153.
In regards to claim 15: King teaches the integral being 6 seconds as opposed to once a minute, hour, day or week. Minamoto teaches calibration of an RTC once every minute (Para [0058]). It would have been obvious to calibrate the RTC any of these time periods because this keeps the RTC accurate but doesn’t waste too much energy calibrating when insufficient time has occurred for an error in the calibration.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al PN 2003/0187575 in view of Ling et al PN 2012/0151244 as applied to claim 2 above, and further in view of Okumura et al PN 2004/0047548.
In regards to claim 17: King et al teaches the controller that performs the calibration is a GPS signal processor as opposed to a PID controller. Okumura et al teaches a controller that can perform calibration can be a PID controller Para [0156]). It would have been obvious to use a PID controller to perform the calibration because this would have freed the GPS signal processor for other tasks and a PID controller is a known type of controller.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Paul R. MYERS/            Primary Examiner, Art Unit 2187